


EXHIBIT 10.8




INDEMNITY AGREEMENT


This AGREEMENT is made as of ____________ ____, 2015 by and between Symmetry
Surgical Inc., a Delaware corporation (the "Corporation"), and _________________
(the "Indemnitee"), a director and/or executive officer of the Corporation
and/or its subsidiaries or related corporate entities.


WHEREAS, it is essential to the Corporation to retain and attract as directors
and/or executive officers of the Corporation or its subsidiaries the most
capable persons available and persons who have significant experience in
business, corporate and financial matters; and


WHEREAS, the Corporation has identified the Indemnitee as a person possessing
the background and abilities desired by the Corporation and desires the
Indemnitee to continue to serve as a director and/or an executive officer of its
subsidiaries; and


WHEREAS, the Corporation and the Indemnitee recognize that serving as a director
and/or executive officer of a corporation or its subsidiaries at times calls for
subjective evaluations and judgments upon which reasonable men may differ and
that the good faith exercise of their corporate duties and responsibilities may
subject them to burdensome litigation; and


WHEREAS, it is now the express policy of the Corporation to indemnify its
directors and/or executive officers and those of its subsidiaries to the fullest
extent not prohibited by law; and


WHEREAS, the Corporation’s Amended and Restated Certificate of Incorporation, a
copy of which is attached hereto as Exhibit A (the “Certificate”), requires
indemnification of the directors and/or executive officers of the Corporation,
as well as officers and directors of subsidiaries who are also directors or
executive officers of the Corporation, pursuant to a broad and detailed
procedure; and


WHEREAS, the Corporation and the Indemnitee desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Indemnitee's service on behalf of the Corporation as a director and/or officer
of its subsidiaries and related corporate entities (the “Service”) and with
regard to claims for loss, liability, expense or damage which, directly or
indirectly, may arise out of or relate to the Service.


NOW THEREFORE, the Corporation and the Indemnitee agree as follows:


1.    Agreement to Serve. The Indemnitee shall serve as a director and/or
executive officer of the Corporation for so long as the Indemnitee is duly
elected or appointed or until the Indemnitee resigns or is removed from such
offices.


2.    Confirmation of Service on behalf of the Corporation. It is confirmed that
Indemnitee’s service as an officer and/or director of any or all of the
Corporation’s subsidiaries, related corporate entities, as a manager of an LLC
or partner of a partnership in which the Corporation has any ownership interest,
either directly or indirectly through another entity(ies) in which it has an
ownership interest is, has always been and, unless notified in writing hereafter
otherwise, shall remain at the Corporation’s specific request and for the
Corporation’s benefit. Should the Corporation desire Indemnitee not to serve at
its request in any capacity at any time in the future the Corporation shall
provide no less than thirty (30) days’ written notice to Indemnitee and shall
indemnify Indemnitee for all Expenses incurred by Indemnitee in resigning from
or ceasing to serve in such capacity and shall use its best efforts to assist
Indemnitee in legal




--------------------------------------------------------------------------------




proceedings, filings, documents, or otherwise in assisting Indemnitee in
resigning from or ceasing to serve in such capacity.


3.    Definitions. All terms used herein which are defined in the Certificate
shall have the same meaning as set forth therein unless specifically defined
otherwise herein.


4.    Indemnity. The Corporation shall indemnify the Indemnitee in accordance
with the provisions of the Certificate, and to the fullest extent provided
thereby, if the Indemnitee is made a party to any Proceeding. Should the
Certificate be amended or altered, through action of the shareholders or Board
of Directors or otherwise by operation of law to make the indemnification
provided under the Certificate more favorable in any respect for Indemnitee then
Indemnitee shall be entitled to the benefit of any such provisions. Under no
circumstances shall Indemnitee be entitled to any indemnification under the
Certificate as it exists now or as amended in the future which shall be less
favorable in any respect than provided thereunder as of the date of this
Agreement.


5.    Additional Indemnification.


(a)    Notwithstanding any limitation in the Certificate, the Corporation shall
indemnify the Indemnitee to the fullest extent not prohibited by law with
respect to any Proceeding against all Expenses, judgments, fines and amounts
paid in settlement, actually and reasona-bly incurred by the Indemnitee in
connection with such Proceeding.


(b)    For purposes of this Agreement, the meaning of the phrase "to the fullest
extent not prohibited by law" shall include, but not be limited to:


(i)    to the fullest extent authorized or not prohibited by any changes in the
law, including but not limited to any amendments to or replacements of the
Delaware Corporation Law (“DCL”) adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers or
directors; and


(ii)     to the fullest extent authorized by the provision of the DCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DCL.


6.    Exclusions. Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any
indemnification:


(a)    for which payment is made to or on behalf of the Indemnitee under any
insurance policy, except with respect to any excess amount to which the
Indemnitee is entitled under this Agree-ment beyond the amount of payment under
such insurance policy;


(b)    for any liability for profits made from the purchase and sale by the
Indemnitee of securities of the Corporation, which liability arises under
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
provision of any state statutory or common law;


(c)    if a court having jurisdiction in the matter shall finally determine that
such indemni-fication is not lawful under any applicable statute or public
policy; or


(d)    in connection with any Proceeding (or part of any Proceeding) initiated
by the Indemnitee, or any Proceeding by the Indemnitee against the Corporation
or its directors, officers, employees or other persons entitled to be
indemnified by the Corporation, unless (i) the Corporation is expressly required
by




--------------------------------------------------------------------------------




law to make the indemnification, (ii) the Proceeding was autho-rized by the
Board of Directors of the Corporation, or (iii) the Indemnitee initiated the
Proceeding pursuant to Section 10 of this Agreement and the Indemnitee is
successful in whole or in part in the Proceeding.


7.    Advancement of Expenses. The Corporation shall pay the Expenses incurred
by the Indemnitee in any Proceeding in advance of the final disposition of the
Proceeding at the written request of the Indemnitee, if the Indemnitee:


(a)    furnishes the Corporation a written affirmation of the Indemnitee's good
faith belief that the Indemnitee is entitled to be indemnified under this
Agreement; and


(b)    furnishes the Corporation a written undertaking to repay the advance to
the extent that it is ultimately determined that the Indemnitee is not entitled
to be indemnified by the Corporation. Such undertaking shall be an unlimited
general obligation of the Indemnitee but need not be secured.


Advances pursuant to this Section 7 shall be made no later than 10 days after
receipt by the Corporation of the affirmation and undertaking described in
Sections 7(a) and 7(b) above, and shall be made without regard to the
Indemnitee's ability to repay the amount advanced and without regard to the
Indemnitee's ultimate entitlement to indemnification under this Agreement.


8.    Nonexclusivity and Continuity of Rights. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Certificate, any other agreement, any vote of shareholders or directors, the
DCL, or otherwise, both as to action in the Indemnitee's official capacity and
as to action in another capacity while holding such office. The indemnification
under this Agreement shall continue as to the Indemnitee even though the
Indemnitee may have ceased to be a director and/or executive officer of the
Corporation or a director, officer, employee or agent of an enterprise related
to the Corporation and shall inure to the benefit of the heirs, executors,
administrators and personal representatives of the Indemnitee.


9.    Enforcement. The Indemnitee may enforce any right to indemnification or
advances pro-vided by this Agreement in any court of competent jurisdiction if
(a) the Corporation denies the claim for indemnification or advances of
Expenses, in whole or in part, or if the Corporation does not dispose of such
claim within the time period required by this Agreement or the Certificate. It
shall be a defense to any such enforcement action (other than an action brought
to enforce a claim for advancement of Expenses pursuant to, and in compliance
with, Section 8 of this Agreement) that the Indemnitee is not entitled to
indemnification under this Agreement. The termination of any Proceeding by
judgment, order of court, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnitee is not entitled to indemnification under Sections 3, 4 or 6 of
this Agreement.


10.    Partial Indemnification. If the Indemnitee is entitled under any
provisions of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines or amounts paid in settlement,
actually and reasonably incurred by the Indemnitee in connection with such
Proceeding, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, fines or amounts paid in settlement to which the Indemnitee is
entitled.


11.    Severability. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
remainder of this Agreement shall continue to be valid and the Corporation shall
nevertheless indemnify the Indemnitee as to Expenses, judgments, fines and




--------------------------------------------------------------------------------




amounts paid in settlement, with respect to any Proceeding, to the fullest
extent permit-ted by any applicable portion of this Agreement that shall not
have been invalidated or by any other applicable law.


12.    Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee. The Indemnitee shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Corporation effectively to bring suit to enforce such rights.


13.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivering by hand to the party to whom the notice or other
communication shall have been directed, or (b) on the third business day after
the date on which it is mailed by certified or registered mail with postage
prepaid, addressed as follows:


(i)    If to the Indemnitee, to the address indicated on the signature page of
this Agreement.


(ii)    If to the Corporation, to:


Symmetry Surgical Inc.
3034 Owen Dr.
Antioch, TN 37013
Attention:     Chairman of the Board of Directors
Copy to:
Chief Administrative Officer, General Counsel, Corporate Secretary & Chief
Compliance Officer



or to any other address as either party may designate to the other in writing.


14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.


15.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflict of laws.


16.    Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns.


IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.


SYMMETRY SURGICAL INC.:            INDEMNITEE:


By _______________________________        By ________________________________


__________________________________        ___________________________________
Title                            Address
___________________________________






